         Case 4:18-cr-00223-RCC-DTF Document 276 Filed 06/11/19 Page 1 of 6

                                                                      _ _ FILED              --LODGED
                                                                      -""F...!R.:.:::EC:'.!:E~IVE~D_;;:=~C~OPY
     1
     2                                                                          JUN 1 1 2019
     3                                                                       CLERK US DISTRICT COURT
                                                                               DISTRICT OF ARIZONA
                                                                                                    DEPUTY
     4
     5
     6                      IN THE UNITED STATES DISTRICT COURT
     7                               FOR THE.DISTRICT OF ARIZONA
     8
     9    United States of America,                         No. CR-18-00223-TUC-RCC(DTF)                         ~

    10                 Plaintiff,·
                                                              JURY QUESTIONS
    11    V.                                                DURING DELIBERATION
    12    Scott Daniel Warren,
    13                 Defendant.
    14
    15
    16
    17
    18
\
    19                                Jury questions during deliberation.

    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 4:18-cr-00223-RCC-DTF Document 276 Filed 06/11/19 Page 2 of 6




                     -r -t,t'\.CLroo
                  ·or-·
                  \,'S'
                   ·
                                      1


                        I : · . [' I r?
                                        l
                                          1,
                                        r .
                        VL I e d ,~""Yv.1_ · c
                                              ., ·
                                                                                     Ce.c;~ I
                                                                                         '
                                                                                                It
                                                                                                     ,    ~---,,
                                                                                                         ..

                                                                               wkccf- ·fu: lte.,vJ



                 £           .
                     JYVlVVv'




                                     r. , .
                                     . t    ne. •·                                                       $



                                                         /(

                                                              . ln
           r"                a,r,Jl;~ J:b_ a,n es • CLb O vLf- C'..o lLn, I,;                                 ;i_

 j        Cl;'           .        3. T               5'CL     s \\ h     v-b Ore .d          ·ccm. CR aJed'
 l.                  .
 I_   .   ---    ----            - - - - - - - - - - - - - , . - - - - - - - - - ~ - - ·- - - - - - - - - - - - - - -   -
                                                     I
                                                       I
    -------. --------------~-.------~I____ -- ------ ..                      -
                                                                   ,     '
                      G a(D            .A Q    -c1..N-v. ~+~   s1
                                                               _· ~,Ii
, /. - . LZO ~,)O--t0d r..J   vt u   ~J ..     ~
                                             r , /? 2~-~       ~o ,- .
  Case 4:18-cr-00223-RCC-DTF Document 276 Filed 06/11/19 Page 3 of 6   •
     Case 4:18-cr-00223-RCC-DTF Document 276 Filed 06/11/19 Page 4 of 6



                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ARIZONA


UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
             vs.                          )   ANSWER TO JURY QUESTION
                                          )
Scott Daniel Warren,                      )
                                          ) CASE NO. CRlB-00223-TUC-RCC(DTF)
                   · Defendant.           )
                                          )



· In answer fo Question # 1, Harbor means to provide shelter to. There is no further
definition of conce,al or shield from detection. ·

In answer to Question #2, all three counts require the proving of intent to violate the
law.

In answer to Question #3, It is harbor with intent to violate the law or shield from
detection with intent to violate the law or conceal with intent to violate the law.




      Dated this 7th day of June, 2019.
                                            I
                       _____________________r               -------   -   --   -   -
------   ----   ~
- ~ _ - - f l _ ~ - ~~
                     ~                 ?(7'_Aw.           )11:J       ~-ss
            - ~ }/p-raA       ·--;J   \./) ()      WDA11S'LL6-)
          -'1~J                                 f117YJ   ~-/J7V 7 ; 3 ~
         Case 4:18-cr-00223-RCC-DTF Document 276 Filed 06/11/19 Page 5 of 6
                           ·'              .,
Case 4:18-cr-00223-RCC-DTF Document 276 Filed 06/11/19 Page 6 of 6

 I ,J . (LCR- U kl C:1 b{g ·fv v:.e-a_~·
 vL.e./                    v~



 a..... vercLcrsl- t) Ill ·cl II 3 c·o {ii,,\·+~.
                                                               -

                      ·-


                                       -        dt~ Y-() tr· s                  '

                                                           -
                                                'J--o v-e~er.s.on
                                                        Q




                                                               '




                 ..
                                                                          ·.:


                                  ',




   - ----   ------~--       -~-                       -~----       - -- ---
